Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 22 December 2021 wherein: claims 1-2, 8, and 14-15 are amended; claims 1-15 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-14), filed 22 December 2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of 27 September 2021 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 15, the claimed “means for summing”, “means for adjusting”, and “means for determining” are interpreted as processing circuitry (Applicant’s specification, ¶ [0006]) and equivalents thereof.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 8, and 14-15, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest (emphasis added)
A method for correcting spectra measured by an imaging radiation detector comprised of an array of pixels each of which is comprised of an array of sub-pixel detectors to account for charge sharing effects, comprising: measuring radiation energy spectra by the imaging radiation detector using processing circuitry capable of registering simultaneous, coincident detection events occurring in two or more sub-pixel detectors within any pixel; summing energy measurements of detection events occurring simultaneously in two or more sub-pixel detectors within a pixel which comprise sub-pixel simultaneous detection events to obtain a first energy measurement of multi-subpixel detection events; adjusting the first energy measurements of sub-pixel simultaneous detection events by a sub-pixel charge sharing correction factor to account for inter-sub-pixel charge loss effects; and determining a corrected gamma photon energy spectrum by adding the adjusted energy measurements of sub-pixel simultaneous detection events to gamma photon energy measurements of detection events occurring in single sub-pixel detectors which comprise single-sub-pixel detection events.

Shahar (US 2017/0269240 A1) discloses a method for correcting spectra measured by an imaging radiation detector (100) comprised of an array of pixels (114) each of which is comprised of an array of virtual sub-pixels to account for charge sharing effects, comprising: measuring radiation energy spectra by the imaging radiation detector using processing circuitry capable of registering simultaneous, coincident detection events occurring in two or more virtual sub-pixels within any pixel; summing energy measurements of detection events occurring simultaneously in two or more sub-pixels within a pixel which comprise sub-pixel simultaneous detection events to obtain a first energy measurement of multi-subpixel detection events; adjusting the first energy measurements of sub-pixel simultaneous detection events by a sub-pixel charge sharing correction factor; and determining a corrected gamma photon energy spectrum by adding the adjusted energy measurements of sub-pixel simultaneous 
	Shahar discloses virtual sub-pixels, but does not expressly disclose (physical) sub-pixel detectors.
Iniewski (US 2017/0322319 A1) discloses a detector array comprising an array of pixels, wherein each pixel includes an array of (physical) sub-pixel detectors (¶ [0029]).
While sub-pixel corrections were generally known in the art, as were detectors wherein pixels comprise arrays of sub-pixels, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method, absent the benefit of Applicant’s disclosure.
Accordingly, claims 1, 8, and 14-15 are allowed.

Regarding claims 2-7 and 9-13, the claims are allowed due to their dependence on claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884